Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication (TD) received on February 07, 2022.
Claims 1-20 are pending in this application.
Terminal Disclaimer
2.	An electronic terminal disclaimer was submitted and approved on 02/07/2022.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Dana B. LeMoine (Reg. No. 40,062), on 02/07/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application:

10. 	(Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: obtaining, from a log of requests at a server associated with an operator, a plurality of uniform resource locators associated with delivery of a media stream to a communications device by the operator from a third party service provider different than the operator; determining, at the server, quality of experience metric information from uniform resource locator pairs of the plurality of uniform resource locators, wherein each uniform resource locator pair includes a first uniform resource locator for a first segment of the media stream requested by the communications device and a second uniform resource locator for a second segment of the media stream requested by the communications device, wherein the determining quality of experience metric information comprises 

11. 	(Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein the operations further comprise: sending a report to a device of the operator, the report based on quality of experience information associated with the media stream, wherein the quality of experience information includes the first quality of experience information.  

12. 	(Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein determining the quality of experience metric information comprises determining an estimated mean opinion score, the estimated mean opinion score including a bit rate metric, a rate switching metric, a stall metric, an abandonment metric, or a combination thereof.  

13. 	(Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein the obtaining the plurality of 29 of 33Attorney Docket No.: 2015-0252 Con 2_7785-2081A-03 uniform resource locators comprises obtaining the plurality of uniform resource locators from a database storing a log of client device requests.  

14. 	(Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein the obtaining the plurality of uniform resource locators comprises obtaining the plurality of uniform resource locators from an over-the-top video service provider.  

15. 	(Currently Amended) The non-transitory, machine-readable medium of claim 10, wherein determining the first quality of experience information comprises identifying a video resolution, a frame rate, a video encoding rate, an audio encoding rate, or a combination thereof.

Reasons for allowance
4.	The following is an Examiner's statement of reasons for allowance:
This application claims priority from, and is a continuation of, U.S. Patent Application Serial No. 16/867,077, filed May 5, 2020, pending, and is a continuation of, U.S. Patent Application Serial No. 16/411,970, filed May 14, 2019, now U.S. Patent No. 10,681,413, which is a continuation of U.S. Patent Application No. 14/858,197, filed September 18, 2015, now U.S. Patent No. 10,334,316. The contents of the foregoing applications and patents are hereby incorporated by reference into this application as if set forth herein in full. 
A completed search of available patent literature and non-patent literature was conducted by the examiner. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art found during the search conducted. The prior art found during the search conducted does not disclose, with respect to the independent and dependent claims. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
5.       Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458